Start, O. J.
This is an action to recover damages for a breach by the defendant of a contract, whereby, among other things, the defendant employed the plaintiff as its general sales agent in the state of North Dakota for the sale of its chemical fire extinguishers. The complaint alleged the making of the contract, the breach thereof by the defendant, and resulting damages to the plaintiff. The answer put in issue the allegations of the complaint as to the terms of the contract, its breach, and the damages. The cause was tried by the ■court without a jury, and findings of fact made-to tie effect that the ¡parties entered into the contract-as alleged in the complaint and that *231the defendant failed to comply with the terms of the contract on its part, whereby the plaintiff sustained damages in. the spm o,f $472. As a conclusion of law judgment was ordered for the plaintiff in the sum of $472. The defendant made a-motion for judgment in its favor or a new trial, which was denied, and judgment entered as directed, from which the defendant appealed.
The assignments of error challenge the rulings of the trial court as to the admission of evidence. If the court correctly construed the allegations of the complaint, the rulings complained of were correct. The defendant seems to construe the complaint as alleging a cause of action on the contract to recover salary, expenses, and the purchase price of merchandise. The trial court, however, construed the complaint as alleging a cause of action for damages sustained by the plaintiff by reason of a breach, of the contract by the defendant. Upon a consideration of the allegations of the complaint as a whole, we are of the opinion that the trial court correctly construed the complaint, and that it did not err in its rulings as to the admission of evidence.
The other assignments of error which are specifically urged in defendant’s brief are to the effect that the court’s findings of fact are not sustained by the evidence. While the evidence as' to some of the facts found, especially as to the plaintiff’s damages, is not entirely satisfactory, yet the record discloses evidence tending to establish all the facts found, and we hold that they are sustained by the evidence, within the rule of this court applicable to verdicts and findings of fact.
Judgment affirmed.